 
Exhibit 10.3
 
Execution Version


INTERCREDITOR AGREEMENT


Dated as of June 12, 2009


by and among


PNC BANK, NATIONAL ASSOCIATION


as a Funding Agent


THE BANK OF NOVA SCOTIA,


as a Funding Agent and as Receivables Collateral Agent


JPMORGAN CHASE BANK, N.A.


as Lender Agent


U. S. STEEL RECEIVABLES LLC,


as Transferor,


and


UNITED STATES STEEL CORPORATION


as Originator, as Initial Servicer and as Borrower

 
 

--------------------------------------------------------------------------------

 


This INTERCREDITOR AGREEMENT dated as of June 12, 2009 (as modified, amended,
restated or supplemented from time to time, this “Agreement”), by and among PNC
BANK, NATIONAL ASSOCIATION, in its capacity as a funding agent under the
Receivables Purchase Agreement (as hereinafter defined) (a “Funding Agent”), THE
BANK OF NOVA SCOTIA, in its capacity as a funding agent under the Receivables
Purchase Agreement (as hereinafter defined) (a “Funding Agent” and, together
with the other Funding Agents, the “Funding Agents”) and in its capacity as
Collateral Agent under the Receivables Purchase Agreement (as hereinafter
defined) (the “Receivables Collateral Agent”), JPMORGAN CHASE BANK, N.A., in its
capacity as Collateral Agent on behalf of the Lenders (hereinafter defined) (the
“Lender Agent”), U. S. STEEL RECEIVABLES LLC (the “Transferor”), and UNITED
STATES STEEL CORPORATION (“USS”).
 
RECITALS:
 
A.           USS has agreed to sell, transfer and assign to the Transferor, and
the Transferor has agreed to purchase or otherwise acquire from USS and the
various entities that are from time to time Originators under (and as defined
in) the Purchase and Sale Agreement (collectively, together with USS in its
capacity as an Originator under (and as defined in) the Purchase and Sale
Agreement, the “Originators”) all of the right, title and interest of the
Originators in the Receivables (as hereinafter defined) pursuant to a Purchase
and Sale Agreement dated as of November 28, 2001 (as amended, supplemented,
modified or restated from time to time, the “Purchase and Sale Agreement”).
 
B.           The Transferor, as seller, USS, in its capacity as initial
servicer, the Receivables Collateral Agent, the Funding Agents and the
Receivables Purchasers (hereinafter defined) are parties to a Second Amended and
Restated Receivables Purchase Agreement dated as of September 27, 2006 (as
amended, supplemented, modified or restated from time to time, the “Receivables
Purchase Agreement”) pursuant to which, among other things, (i) the Receivables
Purchasers have agreed, among other things, to purchase from the Transferor from
time to time Receivables (or interests therein) purchased by or contributed to
the Transferor pursuant to the Purchase and Sale Agreement and (ii) the
Transferor has granted a lien on the Receivables to the Receivables Collateral
Agent.
 
C.           The Purchase and Sale Agreement and the Receivables Purchase
Agreement provide for the filing of UCC financing statements to perfect the
ownership and security interest of the parties thereto with respect to the
property covered thereby.
 
D.           USS, the Lender Agent and the financial institutions from time to
time party thereto (collectively, the “Lenders”) are parties to an Amended and
Restated Credit Agreement dated as of May 11, 2007 and amended and restated as
of June 12, 2009 (as amended, supplemented, modified or restated from time to
time, the “Credit Agreement”).
 
E.           To secure USS’s obligations to the Lenders and Lender Agent under
the Credit Agreement and other Loan Documents (as hereinafter defined), USS has
granted to the Lender Agent for the benefit of the Lender Agent and the Lenders
a lien over, among other things, certain accounts receivable and certain general
intangibles, including the Unsold Receivables (as hereinafter defined), certain
inventory and all proceeds of the foregoing.

 
2

--------------------------------------------------------------------------------

 
 
F.           The parties hereto wish to set forth certain agreements with
respect to the Receivables Assets (as hereinafter defined) and with respect to
the Collateral (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration,
receipt of which is hereby acknowledged, it is hereby agreed as follows:
 
ARTICLE 1.  DEFINITIONS.
 
1.1.         Certain Defined Terms.  Capitalized terms used but not defined
herein shall have the meaning ascribed thereto in the Credit Agreement.  As used
in this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
 
“Claim” means the Lender Claim or the Receivables Claim, as applicable.
 
“Collateral” means all property and interests in property, now owned or
hereafter acquired or created, of USS in or upon which a Lender Interest is
granted or purported to be granted by USS to the Lenders or the Lender Agent
under any of the Loan Documents.
 
“Collections” means, for any Receivable as of any date, (i) all amounts, whether
in the form of wire transfer, cash, checks, drafts, or other instruments, that
are received by the Transferor, USS (in its capacity as Servicer under (and as
defined in) the Receivables Purchase Agreement) or any Originator in payment of
amounts owed in respect of such Receivable (including purchase price, finance
charges, interest and other charges), or applied to any amount owed by an
Obligor on account of such Receivable, including, without limitation, all
amounts received on account of such Receivable (including insurance payments and
net proceeds of the sale or disposition of repossessed goods or other collateral
or property of an Obligor on account of such Receivable) and all other fees and
charges related thereto, (ii) cash proceeds of Returned Goods with respect to
such Receivable and (iii) all amounts paid by USS in respect of such Receivable
pursuant to the Purchase and Sale Agreement and/or the Receivables Purchase
Agreement.
 
“Contract” has the meaning ascribed to such term in the Receivables Purchase
Agreement.
 
“Disposition” means, with respect to any assets of USS, any liquidation of USS
or its assets, the establishment of any receivership for USS or its assets, a
bankruptcy proceeding of USS (either voluntary or involuntary), the payment of
any insurance, condemnation, confiscation, seizure or other claim upon the
condemnation, confiscation, seizure, loss or destruction thereof, or damage to,
or any other sale, transfer, assignment or other disposition of such assets.

 
3

--------------------------------------------------------------------------------

 
 
“Eligible Transferee” has the meaning ascribed to such term in the Security
Agreement.
 
“Enforcement” means collectively or individually, for (a) any of the Receivables
Collateral Agent, the Funding Agents or the Receivables Purchasers to (i)
declare the Facility Termination Date under the Receivables Documents or (ii)
commence the judicial or nonjudicial enforcement of any of the default rights
and remedies under the Receivables Documents and (b) any of the Lender Agent or
the Lenders during the continuance of a Lender Event of Default to (i) demand
payment in full of or accelerate the indebtedness of the Borrower to the Lenders
and Lender Agent or (ii) commence the judicial or nonjudicial enforcement of any
of the default rights and remedies under the Loan Documents.
 
“Enforcement Notice” means a written notice delivered in accordance with Section
2.5 which notice shall (i) if delivered by the Receivables Collateral Agent,
state that the Facility Termination Date has occurred, specify the nature of the
Termination Event that has caused the declaration of such Facility Termination
Date, and state that an Enforcement Period has commenced and (ii) if delivered
by the Lender Agent, state that a Lender Event of Default has occurred and that
the payment in full of the Lender Claim has been demanded or the indebtedness of
the Borrower to the Lenders has been accelerated, specify the nature of the
Lender Event of Default that caused such demand and acceleration, and state that
an Enforcement Period has commenced.
 
“Enforcement Period” means the period of time following the receipt by either
the Lender Agent, on the one hand, or the Receivables Collateral Agent, on the
other, of an Enforcement Notice delivered by any of the others until the
earliest of the following:  (1) the Receivables Claim has been satisfied in
full, none of the Receivables Purchasers have any further obligations under the
Receivables Documents and the Receivables Documents have been terminated; (2)
the Lender Claim has been satisfied in full, the Lenders have no further
obligations under the Loan Documents and the Loan Documents have been
terminated; and (3) the parties hereto agree in writing to terminate the
Enforcement Period.
 
“Facility Termination Date” has the meaning ascribed to such term in the
Receivables Purchase Agreement.
 
“Lender Claim” means all of the indebtedness, obligations and other liabilities
of USS now or hereafter arising under, or in connection with, the Loan Documents
including, but not limited to, all sums now or hereafter loaned or advanced to
or for the benefit of USS, all reimbursement obligations of USS with respect to
letters of credit, any interest thereon (including, without limitation, interest
accruing after the commencement of a bankruptcy, insolvency or similar
proceeding relating to USS, whether or not such interest is an allowed claim in
any such proceeding), any Secured Derivative Obligations, any reimbursement
obligations, fees or expenses due thereunder, and any costs of collection or
enforcement.

 
4

--------------------------------------------------------------------------------

 
 
“Lender Collateral” means all Collateral which does not constitute Receivables
Assets.
 
“Lender Event of Default” has the meaning ascribed to the term “Event of
Default” in the Credit Agreement.
 
“Lender Interest” means, with respect to any property or interest in property,
now owned or hereafter acquired or created, of USS, any lien, claim,
encumbrance, security interest or other interest of the Lender Agent or the
Lenders in such property or interests in property.
 
“Lenders” shall mean the Lenders under the Credit Agreement, the various Agents
party thereto and each other Secured Party (as defined in the Security
Agreement).
 
“Loan Documents” has the meaning ascribed to such term in the Credit Agreement.
 
“Obligor” has the meaning ascribed to such term in the Purchase and Sale
Agreement.
 
“Outstanding Balance” has the meaning ascribed to such term in the Receivables
Purchase Agreement.
 
“Person” means any individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture or other entity.
 
“proceeds” has the meaning ascribed to such term in the UCC.
 
“Purchased Receivables” means now owned or hereafter existing Receivables sold,
purported to be sold, transferred or contributed or purported to be transferred
or contributed by any Originator to the Transferor or another Eligible
Transferee under the Purchase and Sale Agreement in connection with the
Effective Date Receivables Financing.
 
“Receivable” means:
 
(a)           indebtedness and other obligations of, or the right of the
Transferor or any Originator to payment from or on behalf of, an Obligor
(whether constituting an account, chattel, paper, document, instrument or
general intangible) arising from the provision of merchandise, goods or services
to such Obligor, including all monies due or to become due with respect thereto,
including the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto;
 
(b)           all security interests or liens and property subject thereto from
time to time securing or purporting to secure any such indebtedness by such
Obligor;

 
5

--------------------------------------------------------------------------------

 
 
(c)           all guarantees, indemnities and warranties, insurance policies,
financing statements and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such indebtedness;
 
(d)           all Collections with respect to any of the foregoing;
 
(e)           all Records with respect to any of the foregoing; and
 
(f)           all proceeds with respect to any of the foregoing.
 
“Receivables Assets” means (i) the Purchased Receivables, (ii) the Collections
related to such Purchased Receivables, (iii) Returned Goods relating to such
Purchased Receivables, (iv) with respect to such Purchased Receivables, all
rights, interest and claims of the Transferor under the Purchase and Sale
Agreement in respect of such Purchased Receivables, (v) each deposit or other
bank account to which any Collections of such Purchased Receivables are
deposited (but in no event shall Receivables Assets include any Collections or
other monies deposited in such accounts which are not Collections related to
Purchased Receivables) and (vi) all proceeds with respect to any of the
foregoing.
 
“Receivables Claim” means all indebtedness, obligations and other liabilities of
the Originators to the Transferor and of the Originators and the Transferor to
the Receivables Purchasers, the Receivables Collateral Agent and/or the Funding
Agents now or hereafter arising under, or in connection with, the Receivables
Documents, including, but not limited to, all sums or increases now or hereafter
advanced or made to or for the benefit of the Transferor thereunder as the
purchase price paid for Purchased Receivables (or interests therein) or
otherwise under the Receivables Purchase Agreement, any yield thereon
(including, without limitation, yield accruing after the commencement of a
bankruptcy, insolvency or similar proceeding relating to USS or the Transferor,
whether or not such yield is an allowed claim in any such proceeding), any
repayment obligations, fees or expenses due thereunder, and any costs of
collection or enforcement.
 
“Receivables Documents” means the Purchase and Sale Agreement, the Receivables
Purchase Agreement and any other agreements, instruments or documents
(i) executed by the Originators and delivered to the Transferor, the Funding
Agents, the Receivables Collateral Agent or the Receivables Purchasers or
(ii) executed by the Transferor and delivered to the Funding Agents, the
Receivables Collateral Agent or the Receivables Purchasers.
 
“Receivables Interest” means, with respect to any property or interests in
property, now owned or hereafter acquired or created, of any Originator
(regardless of whether sold or contributed by such Originator to the
Transferor), any lien, claim, encumbrance, security interest or other interest
of the Transferor and/or the Receivables Collateral Agent, the Funding Agents or
any Receivables Purchaser in such property or interests in property.
 
“Receivables Purchaser” means each Person from time to time party to the
Receivables Purchase Agreement in the capacity of a “CP Conduit Purchaser”, a
“Committed Purchaser” or an “LC Bank” (in each case, as defined in the
Receivables Purchase Agreement).

 
6

--------------------------------------------------------------------------------

 
 
“Receivables Termination Notice” has the meaning set forth in Section 2.19.
 
“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights) maintained with respect to Receivables, the
Obligors thereunder and the Receivables Assets.
 
“Release Conditions” has the meaning ascribed to such term in the Security
Agreement dated as of June 12, 2009 between USS and the Lender Agent.
 
“Returned Goods” means all returned, repossessed or foreclosed goods and/or
merchandise the sale of which gave rise to a Receivable.
 
“Secured Derivative Obligations” has the meaning ascribed to such term in the
Security Agreement dated as of June 12, 2009 between USS and the Lender Agent.
 
“Termination Event” has the meaning ascribed to such term in the Receivables
Purchase Agreement.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York.
 
“Unsold Receivables” means any Receivables other than Purchased Receivables.
 
1.2.           References to Terms Defined in the Receivables Documents and the
Loan Documents.  Whenever in Section 1.1 a term is defined by reference to the
meaning ascribed to such term in any of the Receivables Documents or in any of
the Loan Documents, then, unless otherwise specified herein, such term shall
have the meaning ascribed to such term in the Receivables Documents or Loan
Documents, respectively, as in existence on the date hereof, without giving
effect to any amendments of such term (or any amendment of terms used in such
term) as may hereafter be agreed to by the parties to such documents, unless
such amendments have been consented to in writing by all of the parties hereto.

 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 2.  INTERCREDITOR PROVISIONS.
 
2.1.          Priorities with Respect to Receivables Assets.  Notwithstanding
any provision of the UCC, any applicable law or decision or any of the Loan
Documents or the Receivables Documents, the Lender Agent (for itself and on
behalf of each Lender) hereby agrees that, upon the sale or other transfer
(including, without limitation, by way of capital contribution) of any
Receivable (or interest therein) by an Originator to the Transferor pursuant to
the Purchase and Sale Agreement, any Lender Interest of the Lenders or the
Lender Agent in such Receivables and all Receivables Assets with respect thereto
shall automatically and without further action cease and be forever released and
discharged and the Lender Agent and the Lenders shall have no Lender Interest
therein; provided, however, that nothing in this Section 2.1 shall be deemed to
constitute a release by the Lender Agent and the Lenders of: (i) any Lender
Interest in the proceeds received by USS from the Transferor for the sale of
Receivables pursuant to the Purchase and Sale Agreement (including, without
limitation, cash payments made by the Transferor); (ii) any Lender Interest or
right of the Lender Agent and the Lenders have in any interests which USS may
acquire from the Transferor and/or the Receivables Collateral Agent or the
Funding Agents in Returned Goods; and (iii) any Lender Interest or right the
Lenders or the Lender Agent have in any Unsold Receivables and the proceeds
thereof; provided further, however, that any Lender Interest in such Returned
Goods shall be junior and subject and subordinate to the Receivables Interest
therein unless and until each of USS and the Transferor shall have made all
payments or adjustments required to be made by it under the Receivables
Documents on account of the reduction of the outstanding balance of any
Purchased Receivable related to such Returned Goods.  If any goods or
merchandise, the sale of which has given rise to a Purchased Receivable, are
returned to or repossessed by USS, on behalf of the Transferor, then, upon
payment by USS or the Transferor of all adjustments required on account thereof
under the Receivables Purchase Agreement, the Receivables Interest in such
Returned Goods shall automatically and without further action cease to exist and
be released and extinguished and such Returned Goods shall thereafter not
constitute Receivables Assets for purposes of this Agreement unless and until
such Returned Goods have been resold so as to give rise to a Receivable and such
Receivable has been sold, contributed or otherwise transferred to the
Transferor.
 
2.2.          Respective Interests in Receivables Assets and Lender Collateral.
 
(a)            Except for all rights to access to and use of Records granted to
the Receivables Collateral Agent and the Receivables Purchasers pursuant to the
Receivables Documents and except for the Receivables Interest of the Receivables
Collateral Agent (for the benefit of the Funding Agents and Receivables
Purchasers) in Returned Goods, which interest is senior in all respects to any
Lender Interest therein subject to Section 2.1, each of the Transferor and the
Receivables Collateral Agent (for itself and on behalf of each Receivables
Purchaser) agrees that it does not have and shall not have any Receivables
Interest in the Lender Collateral.  Each of the Transferor and the Receivables
Collateral Agent (for itself and on behalf of each Receivables Purchaser) agrees
that it shall not request or accept, directly or indirectly (by assignment or
otherwise) from USS any collateral security for payment of any Receivables
Claims (other than any such collateral security included in the Receivables
Assets and the right of access to and use of Records granted to the Receivables
Collateral Agent and the Receivables Purchasers pursuant to the Receivables
Documents) and hereby releases any Receivables Interest in any such collateral
security.
 
(b)            Except for rights in Returned Goods granted to the Lender Agent
and the Lenders pursuant to the Loan Documents, which Lender Interest is junior
and subordinate to any Receivables Interest therein, the Lender Agent (for
itself and on behalf of each Lender) agrees that neither the Lender Agent nor
the Lenders have, nor shall they have, any Lender Interest in the Receivables
Assets.
 
2.3.          Distribution of Proceeds.  At all times, all proceeds of Lender
Collateral and Receivables Assets shall be distributed in accordance with the
following procedure:

 
8

--------------------------------------------------------------------------------

 
 
(a)            (i)  All proceeds of the Lender Collateral shall be paid to the
Lender Agent for application on the Lender Claim and other obligations and
liabilities owing under the Credit Agreement and other Loan Documents until the
Lender Claim and such other obligations and liabilities have been paid and
satisfied in full in cash and the Credit Agreement is terminated; and (ii) any
remaining proceeds shall be paid to USS or as otherwise required by applicable
law, and the Transferor and the Receivables Collateral Agent (for itself and on
behalf of each Receivables Purchaser) agrees that none of the Transferor, the
Receivables Collateral Agent or the Receivables Purchasers have, nor shall they
have, any Receivables Interest in such remaining proceeds.  The foregoing shall
not, however, impair any claim or any right or remedy which the Transferor, the
Receivables Collateral Agent, the Funding Agents or the Receivables Purchasers
may have against USS under the Receivables Documents or otherwise.
 
(b)            (i)  All proceeds of the Receivables Assets shall be paid to the
Receivables Collateral Agent for application against the Receivables Claim and
for application in accordance with the Receivables Documents until the
Receivables Claim has been paid and satisfied in full in cash and the
Receivables Documents have terminated; and (ii) subject to Section 2.1 hereof,
any remaining proceeds shall be paid to the Transferor or as otherwise required
by applicable law.  The Lender Agent (for itself and on behalf of each Lender)
agrees that, except as set forth in Section 2.1 hereof, neither the Lender Agent
nor the Lenders have, nor shall they have, any Lender Interest in such remaining
proceeds.  The foregoing shall not, however, impair any claim or any right or
remedy which the Lender Agent or the Lenders may have against USS under the Loan
Documents or otherwise.
 
(c)            If any of the Transferor, the Receivables Collateral Agent or the
Receivables Purchasers now or hereafter obtains possession of any Lender
Collateral, it shall immediately deliver to the Lender Agent such Lender
Collateral (and until delivered to the Lender Agent such Lender Collateral shall
be held in trust for the Lender Agent).  Each of the Transferor, the Receivables
Collateral Agent (for itself and on behalf of each Receivables Purchaser)
further agrees to immediately turn over the proceeds of any Disposition of
Lender Collateral which it (or any Receivables Purchaser) might receive while
any Lender Claim, any other obligations or liabilities under the Credit
Agreement, any Loan Document or any commitment to make financial accommodations
thereunder remain outstanding, regardless of whether the Lender Agent has a
perfected and enforceable lien in the assets of USS from which the proceeds of
any such Disposition have been received.
 
(d)            If the Borrower, the Lenders or the Lender Agent now or hereafter
obtains possession of any Receivables Assets, it shall immediately deliver to
the Receivables Collateral Agent such Receivables Assets (and until delivered to
the Receivables Collateral Agent such Receivables Assets shall be held in trust
for the Receivables Collateral Agent).  The Borrower and the Lender Agent (for
itself and on behalf of each Lender) further agrees to immediately turn over the
proceeds of any Disposition of Receivables Assets to the Receivables Collateral
Agent which it (or any Lender) might receive while any Receivables Claim, any
other obligations or liabilities under the Receivables Documents or any
commitment to make financial accommodations thereunder remain outstanding,
regardless of whether the Receivables Collateral Agent has a perfected and
enforceable lien in the assets from which the proceeds of such Disposition have
been received.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)            USS agrees to keep all Returned Goods identified so they can
easily be segregated from Inventory.  If any Inventory of USS has been
commingled with Returned Goods in which the Receivables Interest continues as
provided in Section 2.1, and the Lender Agent or any Lender receives any
proceeds on account of such inventory (whether by reason of sale or by reason of
insurance payments on account thereof) prior to release of such Receivables
Interest, then: (i) all proceeds of such inventory shall be paid to the Lender
Agent and the Lender Agent shall, immediately upon receipt of such proceeds, pay
to the Receivables Collateral Agent for application against the Receivables
Claim a share of such proceeds equal to the dollar amount thereof multiplied by
a fraction, the numerator of which equals the book value of the Returned Goods
and the denominator of which equals the book value of all of the inventory on
account of which the Lender Agent has received such cash proceeds; and (ii) any
remaining proceeds shall be paid to the Lender Agent for application against the
Lender Claim.
 
2.4.           Unsold Receivables.
 
(a)            The Transferor and the Receivables Collateral Agent (for itself
and on behalf of each Receivables Purchaser) hereby acknowledge that the Lender
Agent on behalf of the Lenders and itself shall be entitled to Collections of
Unsold Receivables.
 
(b)            Each of the parties hereto hereby agrees that all Collections
received on account of Receivables Assets shall be paid or delivered to the
Receivables Collateral Agent for application in accordance with Section 2.3(b)
and all Collections received on account of Unsold Receivables shall be paid or
delivered to the Lender Agent for application in accordance with Section 2.3(a).
 
(c)            The Lender Agent agrees that it shall not exercise any rights it
may have under the Loan Documents to send any notices to Obligors informing them
of the Lenders’ interest (if any) in the Receivables or directing such Obligors
to make payments in any particular manner of any amounts due under the
Receivables prior to the latest of payment in full of the Receivables Claim and
the termination of the Receivables Documents, except that, from and after any
date on which (x) a Receivables Termination Notice has been delivered pursuant
to Section 2.19, (y) the termination and cessation of transfers of Receivables
is required to be effective under the terms of Section 2.19 and (z) the
Receivables Claim has been paid in full or the Purchased Receivables giving rise
to any unpaid Receivables Claim have been written off in accordance with their
terms, the Lender Agent may inform any Obligors of Unsold Receivables that such
Unsold Receivables have been assigned to the Lender Agent so long as such
notices do not under any circumstances direct that payments on account of such
Unsold Receivables be made to any location or account to which payments on
account of Purchased Receivables are required to be made pursuant to the terms
of the Receivables Documents.
 
2.5.           Enforcement Actions.  Each of the Lender Agent and the
Receivables Collateral Agent agrees to use reasonable efforts to give an
Enforcement Notice to the other prior to commencement of Enforcement (but
failure to do so shall not prevent such Person from commencing Enforcement or
affect its rights hereunder nor create any cause of action or liability against
such Person).  Subject to the foregoing, each of the parties hereto agrees that
during an Enforcement Period:

 
10

--------------------------------------------------------------------------------

 
 
(a)            Subject to any applicable restrictions in the Receivables
Documents, the Receivables Collateral Agent may at its option and without the
prior consent of the other parties hereto, take any action to (i) accelerate
payment of the Receivables Claim or any other obligations and liabilities under
any of the Receivables Documents and (ii) liquidate the Receivables Assets or to
foreclose or realize upon or enforce any of its rights with respect to the
Receivables Assets; provided, however, that the Receivables Collateral Agent
shall not take any action to foreclose or realize upon or to enforce any rights
it may have with respect to any Receivables Assets constituting Returned Goods
which have been commingled with the Lender Collateral without the prior written
consent of the Lender Agent unless all Release Conditions are satisfied.
 
(b)            Subject to any applicable restrictions in the Loan Documents, the
Lender Agent or the Lenders may, at their option and without the prior consent
of the other parties hereto, take any action to accelerate payment of the Lender
Claim or any other obligation or liability arising under any of the Loan
Documents, foreclose or realize upon or enforce any of their rights with respect
to the Lender Collateral or other collateral security, including, except as
otherwise provided in Section 2.3(e), with respect to any Receivables Assets
constituting Returned Goods that have been commingled with the Lender
Collateral, or take any other actions as they deem appropriate; provided,
however, that the Lender Agent shall not otherwise take any action to foreclose
or realize upon or to enforce any rights it may have with respect to
uncommingled Returned Goods without the Receivables Collateral Agent’s prior
written consent unless the Receivables Claim or any other obligation or
liability arising under any of the Receivables Documents shall have been first
paid and satisfied in full and the Receivables Documents have terminated.
 
(c)            If Returned Goods are commingled with Inventory, the parties
agree to cooperate in the disposition of such Returned Goods and Inventory and
the application of the proceeds thereof as provided in Section 2.3(e).
 
2.6.           Access to Records.  Subject to any applicable restrictions in the
Receivables Documents (but without limiting any rights under the Receivables
Documents), each of the Receivables Purchasers, the Funding Agents and the
Receivables Collateral Agent may enter one or more premises of USS, the
Transferor or their respective affiliates, whether leased or owned, at any time
during reasonable business hours, without force or process of law and without
obligation to pay rent or compensation to USS, the Transferor, such affiliates,
the Lenders or the Lender Agent, whether before, during or after an Enforcement
Period, and may have access to and use of all Records located thereon and may
have access to and use of any other property to which such access and use are
granted under the Receivables Documents, in each case provided that such use is
for the purpose of enforcing the Receivables Collateral Agent’s, Funding Agent’s
and/or the Receivables Purchasers’ rights with respect to the Receivables
Assets.
 
2.7.           Accountings.  The Lender Agent agrees to render statements to the
Receivables Collateral Agent upon reasonable request, which statements shall
identify in reasonable detail the Unsold Receivables and shall render an account
of the Lender Claim, giving effect to the application of proceeds of Lender
Collateral as hereinbefore provided.  USS agrees to render statements to the
Lender Agent upon reasonable request, which statements shall identify in
reasonable detail the Purchased Receivables and shall render an account of the
Receivables Claim, giving effect to the application of proceeds of Receivables
Assets and Collateral as hereinbefore provided; provided that the Receivables
Collateral Agent agrees to render such statements to the Lender Agent upon
reasonable request from and after the date (if any) on which USS has ceased to
be the Servicer under (and as defined in) the Receivables Purchase
Agreement.  USS and the Transferor hereby authorize the Lender Agent and the
Receivables Collateral Agent to provide the statements described in this
section.  None of the Lender Agent, USS or the Receivables Collateral Agent
shall bear any liability if their respective accounts are incorrect.

 
11

--------------------------------------------------------------------------------

 
 
2.8.           Agency for Perfection.  The Receivables Collateral Agent and the
Lender Agent hereby appoint each other as agent for purposes of perfecting by
possession their respective security interests and ownership interests and liens
on the Collateral and Receivables Assets described hereunder.  If the
Receivables Collateral Agent obtains possession of any of the Lender Collateral,
the Receivables Collateral Agent shall notify the Lender Agent of such fact,
shall hold such Lender Collateral in trust and shall deliver such Lender
Collateral to the Lender Agent upon request.  If the Lender Agent obtains
possession of any of the Receivables Assets, the Lender Agent shall notify the
Receivables Collateral Agent of such fact, shall hold such Receivables Assets in
trust and shall deliver such Receivables Assets to the Receivables Collateral
Agent upon request.
 
2.9.           UCC Notices.  If any party hereto shall be required by the UCC or
any other applicable law to give notice to the other of intended disposition of
Receivables Assets or Lender Collateral, respectively, such notice shall be
given in accordance with Section 3.1 hereof and ten (10) days’ notice shall be
deemed to be commercially reasonable.
 
2.10.         Independent Credit Investigations.  Neither the Receivables
Purchasers, the Receivables Collateral Agent, the Lender Agent nor the Lenders
nor any of their respective directors, officers, agents or employees shall be
responsible to the other or to any other Person, firm or corporation for the
solvency, financial condition or ability of USS, any other Originator or the
Transferor to repay the Receivables Claim or the Lender Claim, or for the worth
of the Receivables Assets or the Lender Collateral, or for statements of USS,
any other Originator, the Transferor or the Borrower, oral or written, or for
the validity, sufficiency or enforceability of the Receivables Claim, the Lender
Claim, the Receivables Documents, the Loan Documents, the Receivables Collateral
Agent’s interest in the Receivables Assets or the Lenders’ or Lender Agent’s
interest in the Lender Collateral.  The Lenders and the Receivables Purchasers
have entered into their respective agreements with USS, the Transferor or the
Borrower, as applicable, based upon their own independent investigations.  None
of the Lenders, the Receivables Collateral Agent or the Receivables Purchasers
makes any warranty or representation to the other nor does it rely upon any
representation of the other with respect to matters identified or referred to in
this Section 2.10.
 
2.11.         Limitation on Liability of Parties to Each Other.  Except with
respect to liability for breach of express obligations under this Agreement, no
party shall have any liability to any other party except for liability arising
from the gross negligence or willful misconduct of such party or its
representatives.
 
2.12.         Amendments to Loan Arrangements or to this Agreement.  Each party
hereto shall, upon reasonable request of any other party hereto, provide copies
of all modifications or amendments and copies of all other documentation
relevant to the Receivables Assets or the Lender Collateral.  All modifications
or amendments of this Agreement must be in writing and duly executed by an
authorized officer of each party hereto to be binding and enforceable.

 
12

--------------------------------------------------------------------------------

 
 
2.13.         Marshalling of Assets.  Nothing in this Agreement will be deemed
to require either the Receivables Collateral Agent or the Lender Agent (i) to
proceed against certain property securing the Lender Claim (or any other
obligation or liability under the Credit Agreement or any other Loan Documents)
or the Receivables Claim (or any other obligation or liability under the
Receivables Documents), as applicable, prior to proceeding against other
property securing such Claim or obligations or liabilities or against certain
persons guaranteeing any such obligations or (ii) to marshal the Lender
Collateral (or any other collateral) or the Receivables Assets (as applicable)
upon the enforcement of the Lender Agent’s or the Receivables Collateral Agent’s
remedies under the Loan Documents or Receivables Documents, as applicable.
 
2.14.         Relative Rights.
 
(a)           The relative rights of the Lenders, each as against the other,
shall be determined by agreement among such parties in accordance with the terms
of the Loan Documents.  The Receivables Collateral Agent and the Receivables
Purchasers shall be entitled to rely on the power and authority of the Lender
Agent to act on behalf of all of the Lenders Parties (as defined in the Credit
Agreement) to the extent the provisions hereof have the Lender Agent so act.
 
(b)            The Lender Agent and the Lenders shall be entitled to rely on the
power and authority of the Receivables Collateral Agent to act on behalf of the
Funding Agents and Receivables Purchasers to the extent the provisions hereof
have the Receivables Collateral Agent so act.
 
2.15.         Effect Upon Loan Documents and Receivables Documents.  By
executing this Agreement, USS and the Transferor agree to be bound by the
provisions hereof (i) as they relate to the relative rights of the Lenders and
the Lender Agent with respect to the property of USS; and (ii) as they relate to
the relative rights of USS, the other Originators, the Transferor, the
Receivables Purchasers, the Funding Agents and/or the Receivables Collateral
Agent as creditors of (or purchasers from) USS, the other Originators or the
Transferor, as the case may be.  USS acknowledges that the provisions of this
Agreement shall not give it any substantive rights as against the Lender Agent
or the Lenders and that nothing in this Agreement shall (except as expressly
provided herein) amend, modify, change or supersede the terms of the Loan
Documents as between USS, the Lender Agent and the Lenders.  The Transferor and
USS acknowledge that the provisions of this Agreement shall not give the
Transferor, USS or any other Originator any substantive rights as against the
Receivables Collateral Agent, the Funding Agents or the Receivables Purchasers
and that nothing in this Agreement shall (except as expressly provided herein)
amend, modify, change or supersede the terms of the Receivables Documents as
among the Transferor, USS, the other Originators, the Receivables Collateral
Agent, the Funding Agents or the Receivables Purchasers.  USS and the Transferor
further acknowledge that the provisions of this Agreement shall not give any
such party any substantive rights as against the other and that nothing in this
Agreement shall amend, modify, change or supersede the terms of the Receivables
Documents as between USS, the other Originators and the Transferor.
Notwithstanding the foregoing, each of the Receivables Collateral Agent (for
itself and on behalf of each Receivables Purchaser), and the Lender Agent (for
itself and on behalf of each Lender) agrees, that, as between themselves, to the
extent the terms and provisions of the other Loan Documents or the Receivables
Documents are inconsistent with the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall control.

 
13

--------------------------------------------------------------------------------

 
 
2.16.         Nature of the Lender Claim and Modification of Loan
Documents.  Each of the Transferor and the Receivables Collateral Agent (for
itself and on behalf of each Receivables Purchaser) acknowledge that the Lender
Claim and other obligations and liabilities owing under the Loan Documents are,
in part, revolving in nature and that the amount of such revolving indebtedness
which may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed.  The terms of the Loan Documents may be
modified, extended or amended from time to time, and the amount thereof may be
increased or reduced, all without notice or consent by any of the Transferor,
the Receivables Collateral Agent or the Receivables Purchasers and without
affecting the provisions of this Agreement; provided that nothing in this
Section 2.16 (including, without limitation, the next succeeding sentence) shall
be construed to relieve USS of its obligation to comply with the covenants under
the Receivables Documents.  Without in any way limiting the foregoing, each of
the Transferor or the Receivables Collateral Agent (for itself and on behalf of
each Receivables Purchaser) hereby agrees that the maximum amount of the Lender
Claim and other obligations and liabilities owing under the Loan Documents may
be increased at any time and from time to time to any amount.
 
2.17.         Nature of the Receivables Claim and Modification of Receivables
Documents.  USS and the Lender Agent (for itself and on behalf of each Lender)
acknowledges that the Receivables Claim and other obligations and liabilities
owing under the Receivables Documents are, in part, revolving in nature and that
the amount of such revolving obligations which may be outstanding at any time or
from time to time may be increased or reduced and subsequently reincurred.  The
terms of the Receivables Documents may be modified, extended or amended from
time to time, and the amount thereof may be increased or reduced, all without
notice to or consent by any of USS, the Lenders or the Lender Agent and without
affecting the provisions of this Agreement; provided that nothing in this
Section 2.17 (including, without limitation, the next succeeding sentence) shall
be construed to relieve USS of its obligation to comply with the covenants under
the Credit Agreement.  Without in any way limiting the foregoing, each of USS
and the Lender Agent (for itself and on behalf of each Lender) hereby agrees
that the maximum amount of the Receivables Claim and other obligations and
liabilities owing under the Receivables Documents and the amount of Receivables
which may be purchased or otherwise financed pursuant to the Receivables
Documents may, in each case, be increased at any time and from time to time to
any amount.
 
2.18.         Further Assurances.  Each of the parties agrees to take such
actions as may be reasonably requested by any other party, whether before,
during or after an Enforcement Period, in order to effect the rules of
distribution and allocation heretofore set forth in this Article 2 and to
otherwise effectuate the agreements made in this Article.

 
14

--------------------------------------------------------------------------------

 
 
2.19.         Termination and Cessation of Transfer of Receivables.  After the
occurrence and during the continuance of a Lender Event of Default and upon
written notice thereof by the Lender Agent or the Required Lenders to the
Receivables Collateral Agent (a “Receivables Termination Notice”), the Funding
Agents and USS, (i) USS shall terminate and cease all transfers of Receivables
from the Originators to the Transferor and (ii) the Transferor and the
Receivables Collateral Agent, Receivables Purchasers and Funding Agents shall
terminate and cease, or shall cause the termination and cessation of, all
transfers of Receivables from the Transferor to the Receivables Purchasers or
the Funding Agents (all such termination and cessation under clauses (i) and
(ii) to be effective at the close of business on the Business Day after such
Receivables Termination Notice is effective in accordance with Section 3.1
unless on the date of such notice USS certifies in writing to the Lender Agent
(which certification USS covenants and agrees to provide, if true) that the
Purchased Interest (as defined in the Receivables Purchase Agreement) exceeds
100%, in which case all such termination and cessation shall be effective at the
close of business two Business Days after the Receivables Termination Notice is
effective in accordance with Section 3.1); provided that in the case of a Lender
Event of Default resulting from the commencement of a bankruptcy, insolvency or
similar proceeding relating to USS, all transfers of Receivables immediately and
automatically shall terminate and cease without notice of any kind (except to
the extent otherwise required pursuant to an order entered by the bankruptcy
court having jurisdiction over such  proceeding).  Except as set forth in the
immediately preceding proviso, nothing contained in this Section shall affect
the rights of the Transferor, Receivables Collateral Agent, Receivables
Purchasers or Funding Agents with respect to Receivables transferred prior to
the time when termination and cessation of such transfers is required to be
effective pursuant to the foregoing provisions of this Section 2.19. The parties
hereto acknowledge and agree that, notwithstanding anything to the contrary in
the Receivables Purchase Agreement or the Purchase and Sale Agreement, delivery
of a Receivables Termination Notice hereunder shall constitute a Termination
Event under (and as defined in) the Receivables Purchase Agreement, and the
Receivables Collateral Agent, the Transferor, the Receivables Purchasers and the
Funding Agents shall be authorized to terminate and cease (or cause the
termination and cessation of) transfers of Receivables as described in clause
(ii) of the first sentence of this Section 2.19.  Neither the Lender Agent nor
the Required Lenders shall deliver a Receivables Termination Notice on any date
during the continuance of any Event of Default if on such date the Total
Outstanding Amount under (and as defined in) the Credit Agreement is zero.

 
15

--------------------------------------------------------------------------------

 
 
2.20.         Blocked Accounts.  The Receivables Collateral Agent (for itself
and on behalf of the Receivables Purchasers and Funding Agents) hereby consents
to the execution of blocked account agreements with respect to bank accounts
currently held in the name of the Transferor, in accordance with Section 5(b) of
the Security Agreement (it being understood that the Lender Interest in such
bank accounts and amounts held therein shall extend only to Unsold Receivables
and Collections and other proceeds in respect thereof).  The Receivables
Collateral Agent agrees, upon the written request of the Lender Agent (an
“Initial Notification Request”) (a copy of which shall be delivered by the
Lender Agent to each Funding Agent and USS) to provide a written response
stating whether or not the Receivables Documents have been terminated and all
monetary obligations under the Receivables Documents have been satisfied in full
and, if such termination and satisfaction have occurred, to notify the
applicable banks as contemplated in Section 5(b)(i) of the Security Agreement
(it being understood that the Lender Agent shall deliver an Initial Notification
Request only if it believes in good faith belief that the Receivables Documents
may have terminated and all monetary obligations thereunder may have been paid,
or if it has been instructed in good faith by the Required Lenders to make such
Initial Notification Request).  If the Receivables Collateral Agent (i) does not
respond in writing to such Initial Notification Request or (ii) confirms in
writing that the Receivables Documents have been terminated and all monetary
obligations under the Receivables Documents have been satisfied in full, but
does not so notify the applicable banks, in either case within five Business
Days of the effectiveness of such Initial Notification Request, the Lender Agent
may deliver a Final Notification Request (hereinafter defined).  During the
continuance of the Receivables Collateral Agent’s failure to respond or give
requisite notice to the applicable banks, each of the Funding Agents party
hereto agrees, upon the written request of the Lender Agent (a “Final
Notification Request”) (a copy of which shall be delivered by the Lender Agent
to the Receivables Collateral Agent and USS) to state whether or not the
Receivables Documents have been terminated and all monetary obligations under
the Receivables Documents have been satisfied and, if such termination and
satisfaction have occurred, to use all commercially reasonable efforts to cause
the Receivables Collateral Agent to notify the applicable banks as contemplated
in Section 5(b)(i) of the Security Agreement.  If the Funding Agents have not
complied with, or caused the Receivables Collateral Agent to comply with, such
Final Notification Request within three Business Days of the effectiveness of
such Final Notification Request, the Lender Agent shall be entitled to deliver
the notice contemplated in Section 5(b)(i) of the Security Agreement (a copy of
which shall be delivered by the Lender Agent to the Receivables Collateral
Agent, each Funding Agent and USS).  Notwithstanding anything to the contrary in
this Section 2.20, if the Receivables Collateral Agent or any Funding Agent
responds in writing to an Initial Notification Request or a Final Notification
Request within the respective time periods allowed herein for such response, and
such written response states that the Receivables Documents have not terminated
or that all monetary obligations in respect thereof have not been satisfied, the
Lender Agent (regardless of whether it disputes the statements set forth in such
response) shall not be entitled to deliver the notice contemplated in Section
5(b)(i) of the Security Agreement unless and until the Receivables Collateral
Agent or a Funding Agent shall have indicated in writing (or a court of
competent jurisdiction shall have determined) that the Receivables Documents
have terminated and all monetary obligations in respect thereof have been
satisfied.


2.21.         No Petition.  The Lender Agent (for itself and on behalf of each
Lender) hereby agrees that, prior to the date which is one year and one day
after date upon which the Receivables Claim is paid in full, it will not
institute against, or join any other Person in instituting against, the
Transferor any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other similar proceeding under any bankruptcy or
similar law of the United States or any state of the United States.



ARTICLE 3.   MISCELLANEOUS
 
3.1.           Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
telecommunications and communication by facsimile copy) and delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or facsimile as to each party hereto, at its address set forth under
its name on the signature pages hereof or at such other address as shall be
designated by such party in a written notice to the other parties hereto.  All
such notices and communications shall be effective upon receipt or, in the case
of notice by telex, when telexed against receipt of the answerback, or in the
case of notice by facsimile copy, when verbal confirmation of receipt is
obtained, in each case addressed as aforesaid.

 
16

--------------------------------------------------------------------------------

 
 
3.2.           Agreement Absolute.  Each of the Receivables Collateral Agent and
the Receivables Purchasers shall be deemed to have entered into the Receivables
Documents in express reliance upon this Agreement and the Lenders and the Lender
Agent shall be deemed to have entered into the Loan Documents in express
reliance upon this Agreement.  This Agreement may not be modified or amended,
except in accordance with Section 2.12.  This Agreement shall be applicable both
before and after the filing of any petition by or against USS, any other
Originator or the Transferor under the U.S. Bankruptcy Code and all references
herein to USS, any other Originator or the Transferor shall be deemed to apply
to a debtor-in-possession for such party and all allocations of payments between
the Lenders and the Receivables Purchasers shall, subject to any court order to
the contrary, continue to be made after the filing of such petition on the same
basis that the payments were to be applied prior to the date of the petition.
 
3.3.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.  The successors and assigns for USS, the other
Originators and the Transferor shall include a debtor-in-possession or trustee
of or for such party.  The successors and assigns for the Lenders, the
Receivables Purchasers, the Funding Agents, the Lenders Agent and the
Receivables Collateral Agent, as the case may be, shall include any successor
Lenders, Receivables Purchasers, the Funding Agents, Lender Agent and
Receivables Collateral Agent, as the case may be, appointed under the terms of
the Loan Documents or the Receivables Documents, as applicable.  Each of the
Lender Agent (for itself and on behalf of each Lender) and the Receivables
Collateral Agent (for itself and on behalf of each Receivables Purchaser), as
the case may be, agrees not to transfer any interest it may have in the Loan
Documents or the Receivables Documents unless such transferee has been notified
of the existence of this Agreement and has agreed to be bound hereby.  If the
financing provided under the Credit Agreement shall be refinanced, replaced or
refunded, USS, the Transferor and the Receivables Collateral Agent hereby agree,
at the request of the agent or lenders under the credit facility that so
refinances, replaces or refunds the financing under the Credit Agreement, to
execute and deliver a new intercreditor agreement with such agent and/or lenders
on substantially the same terms as herein provided.  If the financing provided
under the Receivables Documents shall be refinanced, replaced or refunded, the
Lender Agent (for itself and on behalf of each Lender) hereby agrees that, at
the request of the agent or purchasers under the facility that so refinances,
replaces or refunds the financing under the Receivables Documents, to execute
and deliver a new intercreditor agreement with such agent and/or purchasers on
substantially the same terms as herein provided.
 
3.4.           Beneficiaries.  The terms and provisions of this Agreement shall
be for the sole benefit of the parties hereto, the Lenders, the Funding Agents
and the Receivables Purchasers and their respective successors and assigns, and
no other Person shall have any right, benefit or priority by reason of this
Agreement.
 
3.5.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PROVISIONS).

 
17

--------------------------------------------------------------------------------

 
 
3.6.           Section Titles.  The article and section headings contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
 
3.7.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
3.8.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.
 
3.9.           Effectiveness.  This Agreement shall become effective as of the
date hereof on the date on which each of the Lender Agent and the Receivables
Collateral Agent shall have received duly executed counterparts hereof signed by
each of the parties hereto (or, in the case of any such Person as to which an
executed counterpart shall not have been received, receipt by the Lender Agent
and the Receivables Collateral Agent in a form satisfactory to it of a telex,
facsimile or other written confirmation from such Person that it has executed a
counterpart hereof or a consent hereto, as applicable).
 
3.10.         Amendments.  Neither this Agreement nor any provision hereof may
be waived, amended, modified or terminated except pursuant to an agreement or
agreements in writing entered into by each of the parties hereto, in the case of
the Funding Agents and the Receivables Collateral Agent, with the consent of
such parties as are required to consent thereto under the Receivables Documents
and, in the case of the Lender Agent, with the consent of the Required Lenders
(as such term is defined in the Credit Agreement).
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first
written.


PNC BANK, NATIONAL ASSOCIATION,
as a Funding Agent
   
By:
/s/ William P. Falcon
Name:
William P. Falcon
Title:
Vice President



Address:
 
One PNC Plaza, 26th Floor
   
249 Fifth Avenue
   
Pittsburgh, PA  15222¬2707
Attention:
 
William Falcon
Telecopy:
 
(412) 762-9184

 
And for delivery of any Initial Notice Request, Final Notice Request, or notice
contemplated in Section 5(b)(i) of the Security Agreement, by mail and telecopy
to each of the addressees listed below:


PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: William Falcon
Telecopy: (412) 762-9184


PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: Jason Rising
Telecopy: (412) 762-9184


PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: Mark Falcione
Telecopy: (412) 762-9184


PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: David Gookin
Telecopy: (412) 762-6484

 
18

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA,
 
as a Funding Agent and as Receivables Collateral Agent



By:
/s/ Darren Ward
 
Name: Darren Ward
 
Title:   Director



Address:
 
One Liberty Plaza
   
New York, NY 10006
Attention:
 
Darren Ward
Telecopy:
 
(212) 225-5274

 
And for delivery of any Initial Notice Request, Final Notice Request, or notice
contemplated in Section 5(b)(i) of the Security Agreement, by mail and telecopy
to each of the addressees listed below:
 
The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Darren Ward
Telecopy: (212) 225-5274
 
The Bank of Nova Scotia
181 West Madison Street
Suite 3700
Chicago, IL 60602
Attention: Dave Vishny
Telecopy: (312) 201-4108
         
The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Alan Edwards
Telecopy: (212) 225-5274
 
The Bank of Nova Scotia
181 West Madison Street
Suite 3700
Chicago, IL 60602
Attention: Shrish Patel
Telecopy: (312) 201-4108
         
The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Norman Last
Telecopy: (212) 225-5274
             
The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: William Sun
Telecopy: (212) 225-5290
             
The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Judy Bookal
Telecopy: (212) 225-5290
             
The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Vilma Pindling
Telecopy: (212) 225-6465
             
The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Cheryl Williams
Telecopy: (212) 225-6465
     

 

 
JPMORGAN CHASE BANK, N.A.,
 
as Lender Agent



By:
/s/ Stacey L.Haimes
 
Name: Stacey L.Haimes
 
Title:   Executive Director



Address:
 
270 Park Avenue, 4th Floor
   
New York, New York 10017
Attention:
 
Jennifer Heard
Telecopy:
 
(212) 270-5100




 
U. S. STEEL RECEIVABLES LLC,
 
as Transferor



By:
/s/ L. T. Brockway
 
Name: L. T. Brockway
 
Title:   Vice President



Address:
 
600 Grant Street, Room 1311
   
Pittsburgh, PA 15219
     
Attention:
 
Treasurer
Telecopy:
 
412-433-4765


 
19

--------------------------------------------------------------------------------

 


UNITED STATES STEEL CORPORATION,
as Originator, as Servicer and as Borrower
By:
/s/ L. T. Brockway
 
Name: L. T. Brockway
 
Title:   Vice President & Treasurer



Address:
 
600 Grant Street, Room 1311
   
Pittsburgh, PA 15219
     
Attention:
 
Treasurer
Telecopy:
 
412-433-4765

 
Accepted and Agreed:


JPMORGAN CHASE BANK,
as Administrative Agent and Collateral
Agent under the Credit Agreement


By:
/s/ Stacey L.Haimes
 
Name: Stacey L.Haimes
 
Title: Executive Director


 
20

--------------------------------------------------------------------------------

 